             Case 7:20-cv-00041 Document 1 Filed 02/17/20 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

CHARLTON TEKELL, individually and §                   CASE NO: 7:20-cv-00041
on behalf of all others similarly situated, §
                                            §
      Plaintiffs,                           §
                                            §
v.                                          §         JURY TRIAL DEMANDED
                                            §
PIONEER NATURAL                             §
RESOURCES COMPANY,                          §
                                            §         COLLECTIVE ACTION
      Defendant.                            §         PURSUANT TO 29 U.S.C. § 216(b)

                       ORIGINAL COLLECTIVE ACTION COMPLAINT

                                             SUMMARY

       1.      Plaintiff Charlton Tekell (Tekell) brings this lawsuit to recover unpaid overtime wages

and other damages under the Fair Labor Standards Act (FLSA”) against Defendant Pioneer Natural

Resources Company (Pioneer).

       2.      Tekell and the other workers like him regularly worked for Pioneer in excess of 40

hours each week.

       3.      But these workers never received overtime for hours worked in excess of 40 hours in

a single workweek.

       4.      Instead of paying overtime as required by the FLSA, Pioneer paid these workers a daily

rate with no overtime pay. This collective action seeks to recover the unpaid overtime wages and other

damages owed to these workers.

                                    JURISDICTION AND VENUE

       5.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

       6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a substantial
               Case 7:20-cv-00041 Document 1 Filed 02/17/20 Page 2 of 10



portion of the events giving rise to this action occurred in this District.

         7.     Tekell worked for Pioneer in this District in Midland County, Texas.

                                             THE PARTIES

         8.     Tekell has been performing work for Pioneer as a Data Technician from

approximately January 2018 through January 2019. Throughout his time with Pioneer, he has been

paid a day-rate with no overtime compensation. His consent to be a party plaintiff is attached as

Exhibit A.

         9.     Tekell brings this action on behalf of himself and all other similarly situated workers

paid by Pioneer’s day-rate system. Pioneer paid each of these workers a flat amount for each day

worked and failed to pay them overtime for all hours that they worked in excess of 40 hours in a

workweek in accordance with the FLSA. The FLSA class of similarly situated workers consists of:

         Current and former oilfield workers employed by or performing work on behalf
         of Pioneer Natural Resources Company and paid a day-rate without overtime
         during the past three years (the “Putative Class Members”).

         10.    Pioneer is a company doing business throughout the United States. Pioneer may be

served by serving its registered agent: CT Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas

75201.

                                    COVERAGE UNDER THE FLSA

         11.    For at least the past three years, Pioneer has been an employer within the meaning of

section 3(d) of the FLSA, 29 U.S.C. § 203(d).

         12.    For at least the past three years, Pioneer has been part of an enterprise within the

meaning of section 3(r) of the FLSA, 29 U.S.C. § 203(r).

         13.    For at least the past three years, Pioneer has been part of an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce


                                                     2
              Case 7:20-cv-00041 Document 1 Filed 02/17/20 Page 3 of 10



or in the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$1,000,000 (exclusive of excise taxes at the retail level which are separately stated).

        14.     For at least the past three years, Tekell and the Putative Class Members were engaged

in commerce or in the production of goods for commerce.

        15.     Pioneer treated Tekell (and indeed all its oilfield workers that it classified as

independent contractors) as employees and uniformly dictated the pay practices to which Tekell and

its other employees (including its so-called “independent contractors”) were subjected.

        16.     Pioneer’s misclassification of Tekell as an independent contractor does not alter its

status as an employer for purposes of this FLSA collective action.

                                                 FACTS

        17.     Pioneer is a Texas-based independent oil, gas exploration, and production company

which operates in the Permian Basin.

        18.     To complete its business objectives, Pioneer hires personnel to perform the necessary

work. Over the past three years, Pioneer employed dozens of individuals – including Tekell – as Rig

Clerks, Completions Supervisors, Completions Superintendents, Drilling Supervisors, and Data

Technicians (or similar positions) in several states.

        19.     While exact job titles and job duties may differ, these workers are subjected to the

same or similar illegal pay practices for similar work. Specifically, Pioneer paid these workers a flat

sum for each day worked, regardless of the number of hours that they worked that day (or in that

workweek) and failed to provide them with overtime pay for hours that they worked in excess of 40

hours in a workweek.




                                                        3
              Case 7:20-cv-00041 Document 1 Filed 02/17/20 Page 4 of 10



        20.     For example, Tekell worked for Pioneer starting in approximately January 2018

through January 2019 as a Data Technician. Throughout his time with Pioneer, he was paid on a day-

rate basis.

        21.     As a Data Technician, Tekell’s primary job duties included data entry, observing and

filtering data regarding drilling operations, and trouble-shooting software. Tekell worked well in excess

of 40 hours each week while employed by Pioneer.

        22.     The work Tekell performed was an essential part of Pioneer’s core business.

        23.     During Tekell’s employment with Pioneer while he was classified as an independent

contractor, Pioneer exercised control over all aspects of his job. Pioneer did not require any substantial

investment by Tekell for him to perform the work required of him.

        24.     Pioneer paid Tekell through a staffing company to the corporation he was instructed

to set up.

        25.     Pioneer determined Tekell’s opportunity for profit and loss.

        26.     Indeed, Pioneer controlled all the significant or meaningful aspects of the job duties

performed by Tekell.

        27.     Pioneer ordered the hours and locations Tekell worked, tools used, and rates of pay

received.

        28.     Pioneer controlled all aspects of Tekell’s job activities by enforcing mandatory

compliance with Pioneer’s policies and procedures.

        29.     No real investment was required of Tekell to perform his job. More often than not,

Tekell utilized equipment provided by Pioneer to perform his job duties.

        30.     These workers carry out the hands-on, day-to-day production work of Pioneer.

        31.     Tekell did not provide the equipment he worked with on a daily basis.




                                                    4
              Case 7:20-cv-00041 Document 1 Filed 02/17/20 Page 5 of 10



        32.     Pioneer made the large capital investments in buildings, machines, equipment, tools,

and supplied in the business in which Tekell worked.

        33.     Tekell did not incur operating expenses like rent, payroll and marketing.

        34.     Tekell was economically dependent on Pioneer during his employment.

        35.     Pioneer set Tekell’s rates of pay, his work schedule, and prohibited him from working

other jobs for other companies while he was working on jobs for Pioneer.

        36.     Pioneer directly determined Tekell’s opportunity for profit and loss. Tekell’s earning

opportunity was based on the number of days Pioneer scheduled him to work.

        37.     Very little skill, training, or initiative was required of Tekell to perform his job duties.

        38.     Indeed, the daily and weekly activities of the Putative Class Members were routine and

largely governed by standardized plans, procedures, and checklists created by Pioneer.

        39.     Virtually every job function was pre-determined by Pioneer, including the tools to use

at a job site, the data to compile, the schedule of work, and related work duties.

        40.     The Putative Class Members were prohibited from varying their job duties outside of

the pre-determined parameters. Moreover, the job functions of the Putative Class Members were

primarily manual labor/technical in nature, requiring little to no official training, much less a college

education or other advanced degree.

        41.     The Putative Class Members did not have any supervisory or management duties.

        42.     For the purposes of an FLSA overtime claim, the Putative Class Members performed

substantially similar job duties related to servicing oil and gas operations in the field.

        43.     Tekell performed routine manual and technical labor duties that were largely dictated

by Pioneer.

        44.     Tekell was not employed by Pioneer on a project-by-project basis.




                                                     5
             Case 7:20-cv-00041 Document 1 Filed 02/17/20 Page 6 of 10



       45.     In fact, while Tekell was classified as an independent contractor, he was regularly on

call for Pioneer and was expected to drop everything and work whenever needed.

       46.     The Putative Class Members also worked similar hours and were denied overtime as a

result of the same illegal pay practice. The Putative Class Members all worked in excess of 40 hours

each week and were often scheduled for 12-hour shifts for weeks at a time. Instead of paying them

overtime, Pioneer paid the Putative Class Members a day-rate. Pioneer denied the Putative Class

Members overtime for any hours worked in excess of 40 hours in a single workweek.

       47.     Pioneer’s policy of failing to pay its independent contractors, including Tekell,

overtime violates the FLSA because these workers are, for all purposes, employees performing non-

exempt job duties.

       48.     It is undisputed that the contractors are maintaining and working with oilfield

machinery, performing manual labor, and working long hours out in the field.

       49.     Because Tekell (and Pioneer’s other independent contractors) was misclassified as an

independent contractor by Pioneer, he should receive overtime for all hours that he worked in excess

of 40 hours in each workweek.

       50.     Despite knowing the FLSA’s requirements, Pioneer failed to pay Tekell and the

Putative Class Members overtime for hours worked in excess of 40 hours in a single workweek.

                                         FLSA VIOLATIONS

       51.     Tekell incorporates the preceding paragraphs by reference.

       52.     As set forth herein, Pioneer violated the FLSA by failing to pay Tekell and the Class

Members overtime at 1 and ½ times their regular rate of pay, for hours worked in excess of 40 in a

workweek. 29 U.S.C. § 207(a).

       53.     Pioneer knowingly, willfully, or in reckless disregard carried out this illegal pattern or

practice of failing to pay the Putative Class Members overtime compensation. Pioneer’s failure to pay


                                                   6
               Case 7:20-cv-00041 Document 1 Filed 02/17/20 Page 7 of 10



overtime compensation to these employees was neither reasonable, nor was the decision not to pay

overtime made in good faith.

         54.    Accordingly, Tekell and all those who are similarly situated are entitled to overtime

wages under the FLSA in an amount equal to 1.5 times their rate of pay, plus liquidated damages,

attorney’s fees, and costs.

                                 COLLECTIVE ACTION ALLEGATIONS

         55.    Tekell incorporates all previous paragraphs and alleges that the illegal pay practices

Pioneer imposed on them were likewise imposed on the members of the class.

         56.    Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

         57.    Numerous other individuals who worked with Tekell indicated they were improperly

classified as contractors, paid in the same manner, performed similar work, and were not properly

compensated for all hours worked as required by state and federal wage laws.

         58.    Based on his experiences and tenure with Pioneer, Tekell is aware that Pioneer’s illegal

practices were imposed on the members of the class.

         59.    Pioneer used day rate contractors across the United States.

         60.    The members of the class were all improperly classified as contractors and not

afforded overtime compensation when they worked in excess of forty 40 hours per week.

         61.    Pioneer is the true employer of Tekell and the Putative Class Members.

         62.    Pioneer’s failure to pay wages and overtime compensation at the rates required by state

and/or federal law result from generally applicable, systematic policies, and practices which are not

dependent on the personal circumstances of the members of the class.

         63.    Tekell’s experiences are therefore typical of the experiences of the members of the

class.


                                                   7
              Case 7:20-cv-00041 Document 1 Filed 02/17/20 Page 8 of 10



        64.     The specific job titles or precise job locations of the various members of the class do

not prevent class or collective treatment.

        65.     Tekell has no interests contrary to, or in conflict with, the members of the class. Like

each member of the class, Tekell has an interest in obtaining the unpaid overtime wages owed under

state and/or federal law.

        66.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        67.     Absent this action, many members of the class likely will not obtain redress of their

injuries and Pioneer will reap the unjust benefits of violating the FLSA.

        68.     Furthermore, even if some of the members of the class could afford individual

litigation against Pioneer, it would be unduly burdensome to the judicial system.

        69.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

        70.     The questions of law and fact common to each of the members of the class

predominate over any questions affecting solely the individual members. Among the common

questions of law and fact are:

                (a)     Whether Pioneer employed the members of the class within the meaning of

                        the FLSA;

                (b)     Whether the members of the class were improperly misclassified as exempt;

                (c)     Whether Pioneer’s decision to classify the members of the class as exempt was

                        made in good faith;

                (d)     Whether Pioneer’s decision to not pay time and a half for overtime to the

                        members of the class was made in good faith;

                (e)     Whether Pioneer’s violations of the FLSA was willful; and


                                                     8
                Case 7:20-cv-00041 Document 1 Filed 02/17/20 Page 9 of 10



                 (f)     Whether Pioneer’s illegal pay practices were applied uniformly across the

                         nation to all members of the class.

          71.    Tekell’s claims are typical of the claims of the members of the class. Plaintiffs and the

members of the class sustained damages arising out of Pioneer’s illegal and uniform employment

policy.

          72.    Tekell knows of no difficulty that will be encountered in the management of this

litigation that would preclude their ability to go forward as a collective action.

          73.    Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                             JURY DEMAND

          74.    Tekell demands a trial by jury.

                                            RELIEF SOUGHT

WHEREFORE, Plaintiffs pray for judgment against Pioneer as follows:

                 (a)     For an order allowing this action to proceed as a FLSA collective action and

                         directing notice to the class;

                 (b)     For an order pursuant to section 16(b) of the FLSA finding Pioneer liable for

                         unpaid back wages, and an equal amount of liquidated damages, due to Tekell

                         and the class members;

                 (c)     For an order awarding Tekell and the class members the costs of this action;

                 (d)     For an order awarding Tekell and the class members their attorneys’ fees;

                 (e)     For an order awarding Tekell and the class members unpaid benefits and

                         compensation in connection with the FLSA violations;




                                                      9
Case 7:20-cv-00041 Document 1 Filed 02/17/20 Page 10 of 10



  (f)   For an order awarding Tekell and the class members pre- and post-judgment

        interest at the highest rates allowed by law; and

  (g)   For an order granting such other and further relief as may be necessary and

        appropriate.




                                Respectfully submitted,

                                By: /s/ Michael A. Josephson
                                    Michael A. Josephson
                                    State Bar No. 24014780
                                    Carl A. Fitz
                                    State Bar No. 24056278
                                    JOSEPHSON DUNLAP LAW FIRM
                                    11 Greenway Plaza, Suite 3050
                                    Houston, Texas 77005
                                    713-352-1100 – Telephone
                                    713-352-3300 – Facsimile
                                    mjosephson@mybackwages.com
                                    cfitz@mybackwages.com

                                    AND

                                    Richard J. (Rex) Burch
                                    Texas Bar No. 24001807
                                    BRUCKNER BURCH PLLC
                                    8 Greenway Plaza, Suite 1500
                                    Houston, Texas 77046
                                    713-877-8788 – Telephone
                                    713-877-8065 – Facsimile
                                    rburch@brucknerburch.com

                                ATTORNEYS IN CHARGE FOR PLAINTIFF




                                    10
